PER CURIAM.
The appellant challenges the sufficiency of the evidence to support one of his four convictions, and he also challenges the imposition of consecutive habitual felony offender sentences. Although the evidence was sufficient to support the conviction, the appellant correctly notes that the consecutive sentences are contrary to the restrictions on enhanced sentencing as announced in cases such as Hale v. State, 630 So.2d 521 (Fla.1994), for offenses which occur during a single criminal episode. The challenged conviction is affirmed, but the four sentences are vacated and the case is remanded for resentencing.
ALLEN, WEBSTER, and VAN NORTWICK, JJ., concur.